Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Responsive to the amendment filed 14 June 2022, claim 1 is amended and claims 27-31 are added.  Claims 10-20, 23, and 26-28 were previously cancelled by amendment.  The claim amendment is not in compliance with 37 CFR 1.121 because the claims are not listed in sequential order (some claims have been listed multiple times).    Because applicant’s reply is bona fide, the amendments are entered into prosecution.  MPEP 714.03.  Applicant is advised that amendments failing to comply with 37 CFR 1.121 may not be entered into prosecution.  
An Examiner’s amendment is presented in order to ensure the claims have correct sequence prior to allowance.  

Status of Previous Rejections
Responsive to the amendment filed 14 June 2022, the rejections under 35 USC 112 are obviated.  Responsive to the Terminal Disclaimer, the nonstatutory double patenting rejections are obviated.    No rejections are made. 

Terminal Disclaimer
The terminal disclaimer filed on 14 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,272,514 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oleg Ioselovich on 28 June 2022.

The application has been amended as follows: 

Cancel claims 26-31.

Add claims 32-36:

Claim 32 (new): The spot welded joint according to claim 1, wherein the aluminum alloyed steel
chemical composition has a silicon content such that: Si ≤ 2.0%.

Claim 33 (new): The spot welded joint according to claim 1, wherein the aluminum alloyed steel
chemical composition has a titanium content such that: Ti ≤ 0.2%.

Claim 34 (new): The spot welded joint according to claim 1, wherein the aluminum alloyed steel
chemical composition has a vanadium content such that: V ≤ 0.2%.

Claim 35 (new): The spot welded joint according to claim 1, wherein the aluminum alloyed steel
chemical composition has a niobium content such that: Nb ≤ 0.2%.

Claim 36 (new): The spot welded joint according to claim 1, wherein the aluminum alloyed steel
chemical composition has a sulfur content such that: S≤ 0.004%.

Allowable Subject Matter
Claims 1-9, 21-22, 24-25, and 32-36 are allowed.
	The prior art does not teach or fairly suggest the spot welded joint of claim 1, including the combination of the steel sheet of aluminum alloyed steel, the mechanical properties, and the microstructures enumerated having a surface fraction of segregated zones of 20 square microns less than 1%.  Applicant has clearly disclosed methods used to create the structure now claimed, which are not taught or fairly suggested by the art.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734